 8:19-cv-00416-RGK-PRSE Doc # 59 Filed: 07/10/20 Page 1 of 1 - Page ID # 232




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                  8:19CV416

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

PETE RICKETTS, et al.,

                    Defendants.


       On May 29, 2020, the court ordered Plaintiff to pay the $400.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis within 30
days or face dismissal of this action. To date, Plaintiff has not paid the fees,
submitted a request for leave to proceed in forma pauperis, or taken any other action
in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply with
this court’s orders. The court will enter judgment by a separate document.

      Dated this 10th day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
